Title: To John Adams from William Cunningham, 24 July 1809
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg. July 24.th. 1809.

To my letter of the 30th. ult. I have not been favoured with an answer. I feel an uncertainty, from which I wish to be relieved, whether that letter got to your hands.
When I gave you the name of my informer, that your Family were in opposition to your making public any elucidations, I thought it incumbent on me to apprise him of it; accordingly, in a day or two after the date of my last. I made Mr. Cushing a visit, and gave him the amount of the information I had communicated to you. He would lament being the occasion of the least interruption of harmony but you and Mr. Whitney; but in a moral view of the subject, he acquiesced in my having given you the information. He adhered, without alteration, to his first relation, but it was not from Mr. Whitney of Quincy, but from his Father of Northborough, that Mr. Cushing had his intelligence. At the first communication, he spoke of Mr. Whitney, without designation of residence, and as no other occurred to me than your minister, I may be pardoned for the mistaken application. Mr. Cushing is a gentleman of unquestionable veracity, and if merit was the sole guide to literary distinction, he would, before now, have been doctorated—but our Universities, like our Cabinets, resemble too much the gazers at a sight, who can see nothing but what the varee-show-man holds up to view.
Permit me to congratulate you on the appointment of Mr. Adams as our Representative to Russia. There are but a few men whose virtues are of that solid and shining kind, that they cast back, inoperative on their own firmness, the glare of a corrupt and brilliant Court. Mr. Adams has proved his virtues to be of this order:—“It was,” says Necker, “because Telemachus was accompanied by a Divinity, that he could, without danger, visit the sumptuous Courts of Sesostris, and the enchanting abodes of Eucharis and Calypso.” Allow me, Sir, to pass through you my respects to your Son, and the expression of my wishes for his safety and good fortune. I could express another wish—but it were vain.
What is this new freak of England? Can it be that we are only acting a farce of “Who’s the Dupe?” If so, we can stop the play, and exhibit, “Venice preserved, or the Plot Discovered.” Can she think, that if we refuse to march directly to a point, she can bring us to it by carrying us, nolens-volens, “through Pimlico into Holborn, and through Pall-mall into Finsbury Square?” Can she think that, after the manner of a certain Persian Monarch, she can crop off our noses, and that we will remain content because our heads are spared? We must consider our Country as our Parent, and in any difficulty, we must be emulous towards it of the conduct of the son of Anchises towards his Father. Or, like Manlius, we will give to its accuser the option of death, or its exemption from dishonour. Mr. Erskine’s Letters, though a more full, may prove a less faithful sign of friendship, than Cressida’s glove given to To Tro Troilus, on her departure from Troy for the Grecian camp—”Ubi jus incertum, ibi jus nullum.”
I beg leave to correct a lapsus penna in the last page of my last letter, where I used a pronoun in the feminine gender for that sea-beaten, and long-bearded god Neptune. In whatever gender we speak of any of the figures of the Pantheon, they are all toys.
With veneration and esteem, / I am, Dear Sir, / Your most obliged Friend

Wm. Cunningham J